Title: [1780 January 25.]
From: Adams, John
To: 


      1780 January 25. We commenced our Journey to Bourdeaux. There is so much heath and uncultivated Land, and so many desolate Places, between Bayonne and Bourdeaux, that the Journey could not be very pleasant. It is a Region where one might expect to meet Robbers, but the Police of France was so vigilant and decisive that nothing of that kind was heard of at that time in any part of France. The Road in general was better because it was smoother than in any of the great paved Roads of the Kingdom. We found the Entertainment at all the Inns comfortable, the Horses and Carriages as alert and convenient as they are commonly in France, and I was too happy to be very anxious to make Observations on Minor Things.
     